FILED
                             NOT FOR PUBLICATION                            SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND LUDWIG FROST,                            No. 11-17168

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01559-PGR

  v.
                                                 MEMORANDUM *
DORA B. SCHRIRO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Arizona state prisoner Raymond Ludwig Frost appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion the district court’s application of judicial estoppel.

Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001). We

affirm.

      The district court did not abuse its discretion by dismissing Frost’s claims on

the basis of judicial estoppel because Frost was aware of, but failed to disclose,

those claims during his bankruptcy proceedings, and the bankruptcy court relied on

the omission in initially granting a discharge. See id. at 784-85 (applying judicial

estoppel where debtor knowingly failed to disclose the existence of a cause of

action as an asset in a bankruptcy proceeding, and the bankruptcy court relied on

the nondisclosure).

      AFFIRMED.




                                            2                                       11-17168